IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0352
                               Filed May 11, 2022


IN THE INTEREST OF C.H.,
Minor Child,

B.W., Father,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Cynthia S. Finley,

District Associate Judge.



       A father appeals the termination of his parental rights to a child.

AFFIRMED.




       Cory Goldensoph, Cedar Rapids, for appellant father.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Kim Opatz of Linn County Advocate, Cedar Rapids, attorney and guardian

ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       A father appeals the termination of his parental rights to a child born in 2020.

He contends the State failed to prove the child could not be returned to his custody

pursuant to Iowa Code section 232.116(1)(h) (2020).

       The department of human services intervened in connection with the

mother’s use of methamphetamine while caring for her older child. The mother

also tested positive for methamphetamine and marijuana while pregnant with this

child. On his birth, the child had marijuana in his system.

       The State filed a child-in-need-of-assistance petition.            The parents

stipulated to the child’s adjudication as a child in need of assistance.          The

department sought his temporary removal from parental custody based on the

mother’s disclosure that she relapsed on methamphetamine and the father’s

“extensive domestic violence history,” including “an active no contact order”

protecting the mother. The district court ordered the child’s removal, and the

department placed him with his maternal grandfather. The child remained with the

grandfather through the termination hearing—a total of seventeen months.

       In terminating the father’s parental rights, the district court stated:

       [The father] has not demonstrated that he can provide a safe and
       stable home for [the child] that is free from domestic violence. He
       has a long history of violent and unhealthy relationships. The most
       recent incident occurred in February 2021 and resulted in his being
       returned to federal prison, rather than being able to remain in the
       community to work on reunification with his son. [The father] shows
       little insight into the negative impact such violence within the home
       has on the children in the home. He also shows little respect for court
       orders, as his continued violation of protective orders demonstrates.
       After the February 2021 criminal charge, a protective order was
       issued for the protection of the alleged victim in that matter. Then,
       on two days in April 2021, while in custody in the Linn County Jail,
       [the father] made 61 recorded phone calls to the subject of the
                                          3


       protective order. The contempt charges were ultimately dismissed
       as part of a plea bargain wherein he pled guilty to the underlying
       domestic assault, but the incident serves as a good illustration of the
       level of aggressiveness and anger [the father] is prone to displaying.
       These same violent and controlling behaviors resulted in the
       termination of his rights to [another son] and, now over a decade
       later, the same troubling issues are still present. [The child] should
       not be required to wait longer for permanency on the chance that [the
       father] has finally made long-lasting changes which would allow him
       to provide a safe, stable, violence free home for [the child].

       The father contends the court should not have based “its decision on events

. . . that occurred a year previous to termination of parental rights.” But reliance

on a parent’s history of problematic conduct is entirely appropriate. See In re J.H.,

952 N.W.2d 157, 167 (Iowa 2020) (declining to ignore the father’s “history of

inadequate parenting”). The department reported that “[s]ix different women on

ten occas[ ]ions . . . filed a petition for relief from domestic abuse from 2009-2021.”

Before the 2021 assault, the criminal court ordered the father to complete a

batterer’s education program. He did not participate in any individual therapy

outside the program.

       Following the 2021 assault, the father served five months in prison. On his

release, the department recommended individual therapy to learn how to have a

“healthy non-violent relationship.” The father conceded he only attended “[o]ff and

on.” He stopped participating several months before the termination hearing, and

he only reinitiated services two weeks before the hearing. While he claimed lack

of insurance prevented regular attendance, the department employee overseeing

the case informed him of a sliding fee program and noted that he failed to follow

up. At the time of the termination hearing, the father had active no-contact orders
                                         4


with two women, one of them the child’s mother. The caseworker opined that the

father’s “anger and aggression” precluded reunification with the father.

         On our de novo review, we conclude the State proved the child could not

be returned to the father’s custody as required by Iowa Code section

232.116(1)(h)(4). We affirm the termination of the father’s parental rights to the

child.

         AFFIRMED.